Bigelow, C. J.
The cause of action set out in the declara-
tion is created by statute. Gen. Sts. c. 142, § 14. No provision is made in this section by which the suit can be prosecuted against an executor and administrator in the event of the death of the defendant, nor is it comprehended in the general provision by which certain actions which at common law die with the person are made to survive. Gen. Sts. c. 127, § 1.' Inasmuch as the remedy given by the statute is an action of tort, and the injury which the plaintiff seeks to redress is founded on the malfeasance of a party in taking a false oath, whereby the plaintiff has sustained damages, it would seem to be very clear that the cause of action falls within the reason of the rule by which actions founded on malfeasance or misfeasance are held at common law to die with the person. Exceptions overruled.